Exhibit 10.3

TAX MATTERS AGREEMENT

by and among

REYNOLDS GROUP HOLDINGS LIMITED,

REYNOLDS GROUP HOLDINGS INC.

and

REYNOLDS CONSUMER PRODUCTS INC.

Dated as of February 4, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         PAGE  

Section 1.

  Definitions      1  

Section 2.

  Sole Tax Sharing Agreement      7  

Section 3.

  Allocation of Taxes      7  

Section 4.

  Preparation and Filing of Tax Returns      8  

Section 5.

  Apportionment of Earnings and Profits and Tax Attributes      10  

Section 6.

  Utilization of Tax Attributes      10  

Section 7.

  Tax Benefits      11  

Section 8.

  Certain Representations and Covenants      12  

Section 9.

  Indemnities      15  

Section 10.

  Payments      17  

Section 11.

  Actions by the Group      18  

Section 12.

  Communication and Cooperation      18  

Section 13.

  Audits and Contest      19  

Section 14.

  Costs and Expenses      20  

Section 15.

  Effectiveness; Termination and Survival      20  

Section 16.

  Dispute Resolution      21  

Section 17.

  Authorization, Etc.      21  

Section 18.

  Change in Tax Law      21  

Section 19.

  Principles      21  

Section 20.

  Governing Law      21  

 

i



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

This TAX MATTERS AGREEMENT (the “Agreement”) is entered into as of February 4,
2020 by and among Reynolds Group Holdings Limited, a New Zealand limited company
(“RGHL”), Reynolds Group Holdings Inc., a Delaware corporation (“RGHI”) and
Reynolds Consumer Products Inc., a Delaware corporation (“RCPI”).

WITNESSETH:

WHEREAS, pursuant to the Tax laws of various jurisdictions, certain members of
the RCPI Group presently file certain Tax Returns on an affiliated,
consolidated, combined, unitary, fiscal unity or other group basis (including as
permitted by Section 1501 of the Code) with certain members of the RGHL Group;

WHEREAS, RGHL, RGHI and RCPI have entered into a Transaction Implementation
Agreement, dated as of the date hereof, as amended, modified or supplemented
from time to time (the “Transaction Implementation Agreement”), pursuant to
which the parties will effect certain transactions prior to the initial public
offering of common stock of RCPI (the “RCPI IPO”), including the
Pre-Distribution Transactions, the Contribution, the First Distribution, and the
Second Distribution;

WHEREAS, RGHL, RGHI and RCPI desire to set forth their agreement on the rights
and obligations of RGHL, RGHI, RCPI and the members of the RGHL Group, the RGHI
Group and the RCPI Group respectively, with respect to certain tax matters; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

Section 1. Definitions.

(a) For the purposes of this Agreement the following terms shall have the
following meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such
specified Person. For purposes of determining whether a Person is an Affiliate,
the term “control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of securities, contract or otherwise,
provided, however that, from and after the consummation of the RCPI IPO on the
Distribution Date, no member of the RGHL Group shall be deemed to be an
Affiliate of any member of the RCPI Group, and no member of the RCPI Group shall
be deemed to be an Affiliate of any member of the RGHL Group.

“Agreement” has the meaning set forth in the preamble.

 

1



--------------------------------------------------------------------------------

“Applicable Law” means, with respect to any Person, any federal, state, county,
municipal, local, multinational or foreign statute, treaty, law, common law,
ordinance, rule, regulation, order, writ, injunction, judicial decision, decree,
permit or other legally binding requirement of any Governmental Authority
applicable to such Person or any of its respective properties, assets, officers,
directors, employees, consultants or agents (in connection with such officer’s,
director’s, employee’s, consultant’s or agent’s activities on behalf of such
Person).

“Business Day” shall mean a day, other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.

“Code” means the Internal Revenue Code of 1986, as amended.

“Combined Group” means any group that filed or was required to file (or will
file or be required to file) a Tax Return on an affiliated, consolidated,
combined, unitary, fiscal unity or other group basis (including as permitted by
Section 1501 of the Code) that includes at least one member of the RGHL Group
and at least one member of the RCPI Group.

“Combined Tax Return” means a Tax Return filed (or to be filed) for a Combined
Group.

“Combined Tax Return (RGHI)” means any Combined Tax Return that does not include
any member of the RGHL Group that is not also a member of the RGHI Group.

“Combined Tax Return (RGHL)” means any Combined Tax Return that is not a
Combined Tax Return (RGHI).

“Company” means RGHL, RGHI or RCPI (or the appropriate member of each of their
respective Groups), as appropriate.

“Consumer Business” means the consumer business operated by the RCPI Group,
including the Reynolds Cooking & Baking segment, the Hefty Waste & Storage
segment, the Hefty Tableware segment and the Presto Products segment described
in the Form S-1 Registration Statement filed by RCPI.

“Continuing Arrangements” means the agreements listed on Schedule A.

“Contribution” means (i) the contribution by RGHI to RCPI of (A) 100% of the
interests in Reynolds Europe Services LLC and (B) a portion of the intercompany
receivable owed by RCPI to RGHI and (ii) and any assumption of liabilities by
RCPI from RGHI in connection with such contributions.

“Distribution Date” means the date on which the First Distribution and Second
Distribution are consummated.

“Distribution Taxes” means any Taxes incurred as a result of the failure of the
Intended Tax-Free Treatment of the Pre-Distribution Transactions, the
Contribution, the First Distribution or the Second Distribution.

 

2



--------------------------------------------------------------------------------

“Distributions” means the First Distribution and the Second Distribution.

“Due Date” has the meaning set forth in Section 10(a).

“Equity Interests” means any stock or other securities treated as equity for Tax
purposes, options, warrants, rights, convertible debt, or any other instrument
or security that affords any Person the right, whether conditional or otherwise,
to acquire stock or to be paid an amount determined by reference to the value of
stock.

“Escheat Payment” means any payment required to be made to a Governmental
Authority pursuant to an abandoned property, escheat or similar law.

“Final Determination” means (i) a decision, judgment, decree, or other order by
any court of competent jurisdiction, which has become final, (ii) any final
determination of liability in respect of a Tax that, under Applicable Law, is
not subject to further appeal, review or modification through proceedings or
otherwise, or (iii) the payment of any Tax by any member of the RGHL Group or
any member of the RCPI Group, whichever is responsible for payment of such Tax
under Applicable Law, with respect to any item disallowed or adjusted by a
Taxing Authority; provided, that the provisions of Section 13 hereof have been
complied with, or, if such section is inapplicable, that the Company responsible
under this Agreement for such Tax is notified by the Company paying such Tax
that it has determined that no action should be taken to recoup such disallowed
item, and the other Company agrees with such determination.

“First Distribution” means the distribution by RGHI of all of the common stock
of RCPI to its shareholder.

“First Distribution Effective Time” means the time when the First Distribution
occurs.

“Governmental Authority” means any multinational, foreign, domestic, federal,
territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.

“Group” (i) with respect to RGHI, RGHI and its subsidiaries (other than RCPI and
its subsidiaries), (ii) with respect to RGHL, RGHL and its subsidiaries (other
than RCPI and its subsidiaries) and (iii) with respect to RCPI, RCPI and its
subsidiaries.

“Indemnifying Party” means the party from which another party is entitled to
seek indemnification pursuant to the provisions of Section 9.

“Indemnitee” means the party which is entitled to seek indemnification from
another party pursuant to the provisions of Section 9.

“Intended Tax-Free Treatment” means the qualification of (i) the Contribution
and the First Distribution, taken together (a) as a reorganization described in
368(a)(1)(D) of the Code by reason of Section 355, (b) as a transaction in which
the stock distributed thereby is “qualified property” for purposes of Sections
355(c) and 361(c) of the Code and (c) as a transaction in

 

3



--------------------------------------------------------------------------------

which RGHI, RCPI and the holder of RGHI Common Stock recognize no income or gain
for U.S. federal income tax purposes pursuant to Sections 355, 361 and 1032 of
the Code, other than, in the case of RGHI and RCPI, any intercompany items or
excess loss accounts taken into account pursuant to the Treasury Regulations
promulgated pursuant to Section 1502 of the Code, (ii) the Second Distribution
(a) as a distribution described in Section 355(a) of the Code, (b) as a
transaction in which the stock distributed thereby is “qualified property” for
purposes of Section 355(c) of the Code and (c) as a transaction in which RGHL,
RCPI and the holder of RGHL Common Stock recognize no income or gain for U.S.
federal income tax purposes pursuant to Sections 355 of the Code and (iii) the
transactions described on Schedule B as being free from Tax to the extent set
forth therein.

“IRS” means the United States Internal Revenue Service.

“Past Practices” has the meaning set forth in Section 4(c)(i).

“Person” has the meaning set forth in Section 7701(a)(1) of the Code.

“PFL” means Packaging Finance Limited, a New Zealand limited company.

“Post-Distribution Period” means any Taxable period (or portion thereof)
beginning after the Distribution Date.

“Pre-Distribution Period” means any Taxable period (or portion thereof) ending
on or before the Distribution Date.

“Pre-Distribution Transactions” means the transactions (other than the
Contribution) undertaken prior to the First Distribution but in connection with
the Contribution and the Distributions and described in the Step Plans.

“RCPI Carried Item” means any Tax Attribute of the RCPI Group that may or must
be carried from one Taxable period to another prior Taxable period, or carried
from one Taxable period to another subsequent Taxable period, under the Code or
other Applicable Law.

“RCPI Common Stock” means the common stock, par value $0.001 per share, of RCPI.

“RCPI Disqualifying Action” means:

(a) any action (or the failure to take any action) by any member of the RCPI
Group after the First Distribution Effective Time (including entering into any
agreement, understanding or arrangement or any negotiations with respect to any
transaction or series of transactions),

(b) any event (or series of events) after the First Distribution Effective Time
involving the capital stock of RCPI or any assets of any member of the RCPI
Group, and

(c) any breach by any member of the RCPI Group after the First Distribution
Effective Time of any representation, warranty or covenant made by RCPI in this
Agreement,

 

4



--------------------------------------------------------------------------------

in each case, that would affect the Intended Tax-Free Treatment; provided,
however, that the term “RCPI Disqualifying Action” shall not include (i) any
action required to be taken pursuant to any Transaction Document (including the
Registration Rights Agreement but excluding this Agreement) or that is
undertaken pursuant to the Pre-Distribution Transactions, the Contribution, the
First Distribution or the Second Distribution or (ii) an event described in
clause (a) or (b) to the extent that no member of the RCPI Group takes any
action to cause, facilitate or otherwise participate in such event and does not
fail to take an available action that could have prevented such event.

“RCPI” has the meaning set forth in the preamble.

“RCPI Separate Tax Return” means any Tax Return (other than a Combined Tax
Return) that is required to be filed by, or with respect to, any member of the
RCPI Group.

“RGHI” has the meaning set forth in the preamble.

“RGHI Separate Tax Return” means any Tax Return (other than a Combined Tax
Return) that is required to be filed by, or with respect to, solely members of
the RGHI Group.

“RGHL” has the meaning set forth in the preamble.

“RGHL Separate Tax Return” means any Tax Return (other than a Combined Tax
Return or an RGHI Separate Tax Return) that is required to be filed by, or with
respect to, a member of the RGHL Group.

“Second Distribution” means the distribution by RGHL of all of the common stock
of RCPI to its shareholder.

“Section 482 Adjustment” means any adjustment to taxable income under
Section 482 of the Code and U.S. Treasury regulations thereunder.

“Separate Tax Return” means any (i) RGHI Separate Tax Return, (ii) RGHL Separate
Tax Return or (iii) RCPI Separate Tax Return.

“Tax” (and the correlative meaning, “Taxes,” “Taxing” and “Taxable”) means
(i) any tax, including any net income, gross income, gross receipts, recapture,
alternative or add-on minimum, sales, use, business and occupation, value-added,
trade, goods and services, ad valorem, franchise, profits, net wealth, license,
business royalty, withholding, payroll, employment, capital, excise, transfer,
recording, severance, stamp, occupation, premium, property, asset, real estate
acquisition, environmental, custom duty, impost, obligation, assessment, levy,
tariff or other tax, governmental fee or other like assessment or charge of any
kind whatsoever (including, but not limited to, any Escheat Payment), together
with any interest and any penalty, addition to tax or additional amount imposed
by a Taxing Authority; or (ii) any liability of any member of the RGHL Group or
the RCPI Group for the payment of any amounts described in clause (i) as a
result of any express or implied obligation to indemnify any other Person.

“Tax Arbiter” has the meaning set forth in Section 16.

 

5



--------------------------------------------------------------------------------

“Tax Attribute” means a net operating loss, net capital loss, unused investment
credit, unused foreign tax credit, excess charitable contribution, unused
general business credit, alternative minimum tax credit or any other Tax Item
that could reduce a Tax liability.

“Tax Benefit” means any refund, credit, offset or other reduction in otherwise
required Tax payments.

“Tax Benefit Recipient” has the meaning set forth in Section 7(c).

“Tax Counsel” means Davis Polk & Wardwell LLP.

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other item that can increase or decrease Taxes paid or payable.

“Tax Opinion” means an opinion of Tax Counsel as to certain aspect of the
Intended Tax Treatment.

“Tax Proceeding” means any Tax audit, dispute, examination, contest, litigation,
arbitration, action, suits, claim, cause of action, review, inquiry, assessment,
hearing, complaint, demand, investigation or proceeding (whether administrative,
judicial or contractual).

“Tax Representation Letters” means the representations provided by each of
(i) RGHL (on behalf of itself and the RGHL Group), (ii) RCPI (on behalf of
itself and the RCPI Group) and (iii) Mr. Graeme Hart (on behalf of himself, PFL
and any Affiliate of Mr. Graeme Hart or PFL) to Tax Counsel in connection with
the rendering by Tax Counsel of the Tax Opinion.

“Tax Return” means any Tax return, statement, report, form, election, bill,
certificate, claim or surrender (including estimated Tax returns and reports,
extension requests and forms, and information returns and reports), or statement
or other document or written information filed or required to be filed with any
Taxing Authority, including any amendment thereof, appendix, schedule or
attachment thereto.

“Taxing Authority” means any Governmental Authority (domestic or foreign),
including, without limitation, any state, municipality, political subdivision or
governmental agency, responsible for the imposition, assessment, administration,
collection, enforcement or determination of any Tax.

“Transaction Implementation Agreement” has the meaning set forth in the
recitals.

“Transaction Documents” means this Agreement, the Transaction Implementation
Agreement (and documents referred to therein), Registration Rights Agreement,
Stockholders Agreement and the Continuing Arrangements.

(b) Any term used in this Agreement which is not defined in this Agreement
shall, to the extent the context requires, have the meaning assigned to it in
the Code or the applicable Treasury Regulations thereunder (as interpreted in
administrative pronouncements and judicial decisions) or in comparable
provisions of Applicable Law.

 

6



--------------------------------------------------------------------------------

Section 2. Sole Tax Sharing Agreement. Any and all existing Tax sharing
agreements or arrangements, written or unwritten, between any member of the RGHL
Group, on the one hand, and any member of the RCPI Group, on the other hand, if
not previously terminated, shall be terminated as of the Distribution Date
without any further action by the parties thereto. Following the Distribution
Date, no member of the RCPI Group or the RGHL Group shall have any further
rights or liabilities thereunder, this Agreement shall be the sole Tax sharing
agreement between the members of the RCPI Group on the one hand, and the members
of the RGHL Group, on the other hand; provided, however, that this Section 2
shall not apply to agreements entered into in the ordinary course of business
the primary subject matter of which is not related to Taxes.

Section 3. Allocation of Taxes.

(a) General Allocation Principles. This Section 3 shall govern the allocation of
taxes for purposes of Sections 4, 7 and 9 of this Agreement. Except as provided
in Section 3(b) all Taxes shall be allocated as follows:

(i) Allocation of Taxes Reflected on Combined Tax Returns.

(A) Pre-Distribution Combined Taxes. RGHI shall be allocated all Taxes required
to be reported on any Combined Tax Return (RGHI) for any Pre-Distribution
Period. RGHL shall be allocated all Taxes required to be reported on any
Combined Tax Return (RGHL) for any Pre-Distribution Period.

(B) Post-Distribution Combined Taxes.

(1) RGHI shall be allocated all Taxes reported, or required to be reported, on
any Combined Tax Return (RGHI) for any Post-Distribution Period and RGHL shall
be allocated all Taxes reported, or required to be reported, on any Combined Tax
Return (RGHL) for any Post-Distribution Period, in each case other than those
Taxes described in Section 3(a)(i)(B)(2) below.

(2) RCPI shall be allocated all Taxes reported, or required to be reported, on
any Combined Tax Return that are attributable to the RCPI Group or the Consumer
Business, as reasonably determined by RGHL on a pro forma RCPI Group
consolidated return prepared (A) including only Tax Items of members of the RCPI
Group that were included in the relevant Combined Tax Return, (B) except as
provided in (D) hereof, using all elections, accounting methods and conventions
used on the relevant Combined Tax Return for such period, (C) applying the
highest statutory marginal corporate income Tax rate in effect for such period
and (D) assuming that the RCPI Group elects not to carry back any net operating
losses.

 

7



--------------------------------------------------------------------------------

(ii) Allocation of Taxes Reflected on Separate Tax Returns.

(A) RGHI Separate Tax Returns. RGHI shall be allocated all Taxes reported, or
required to be reported, on an RGHI Separate Tax Return.

(B) RGHL Separate Tax Returns. RGHL shall be allocated all Taxes reported, or
required to be reported, on an RGHL Separate Tax Return.

(C) RCPI Separate Tax Returns. RGHI shall be allocated all Taxes reported, or
required to be reported, on an RCPI Separate Tax Return for a Pre-Distribution
Period. RCPI shall be allocated all Taxes reported, or required to be reported,
on an RCPI Separate Tax Return for a Post-Distribution Period.

(iii) Taxes Not Reported on Tax Returns.

(A) RGHI Taxes. RGHI shall be allocated any Tax attributable to any member of
the RGHI Group that is not required to be reported on a Tax Return.

(B) RGHL Taxes. RGHL shall be allocated any Tax attributable to any member of
the RGHL Group (other than a member of the RGHI Group) that is not required to
be reported on a Tax Return.

(C) RCPI Taxes. RCPI shall be allocated all Taxes for a Post-Distribution Period
attributable to any member of the RCPI Group that is not required to be reported
on a Tax Return. RGHI shall be allocated all Taxes for a Pre-Distribution Period
attributable to any member of the RCPI Group that is not required to be reported
on a Tax Return.

(b) Distribution Taxes. Notwithstanding any other provision in this Section 3,
any Taxes for which RCPI is required to indemnify a member of the RGHL Group
under Section 9(a)(iii) or (iv) shall be allocated to RCPI.

Section 4. Preparation and Filing of Tax Returns.

(a) Responsibility for Preparing Returns.

(i) RGHL Prepared Returns. The RGHL Group shall prepare, or cause to be
prepared, all (i) Combined Tax Returns, (ii) RGHL Separate Tax Returns,
(iii) RGHI Separate Tax Returns and (iv) RCPI Separate Tax Returns for
Pre-Distribution Periods.

(ii) RCPI Prepared Returns. RCPI shall prepare, or cause to be prepared, all
RCPI Separate Tax Returns for Post-Distribution Periods.

(b) Cooperation.

(i) Determination of Responsible Party. RGHL, in consultation with RCPI, shall
determine (A) whether a Combined Tax Return is required to be filed under
Applicable Law and (B) the Person required to file any Combined Tax Return or
Separate Tax Return under Applicable Law. To the extent permitted by law, such
determination shall be consistent with past practice.

 

8



--------------------------------------------------------------------------------

(ii) Provision of Information. RCPI shall maintain (or cause to be maintained)
all information relating to the RCPI Group necessary for RGHL to prepare (or
cause to be prepared) any Tax Return that RGHL is responsible for preparing
under Section 4(a)(i) and shall provide to RGHL all such information. RGHL shall
maintain (or cause to be maintained) all information relating to the RGHL Group
that is necessary for RCPI to prepare any Tax Return that RCPI is responsible
for preparing under Section 4(a)(ii) and shall provide to RCPI all such
information.

(iii) Right to Review Certain Combined Tax Returns. If a member of the RCPI
Group is required under Applicable Law to file any Combined Tax Return, RGHL
shall submit a draft of such Tax Return to RCPI reasonably in advance of the
applicable filing deadline. RCPI shall have the right to review such Tax Return,
and to submit to RGHL any reasonable changes to the portions of such Tax Return
that relate to the RCPI Group or the Consumer Business promptly, and in no event
later than five (5) days prior to the due date for the filing of such Tax
Return. RGHL shall modify such portion of such Tax Return to include any
reasonable comments, provided that RGHL shall consider RCPI’s comments in good
faith but shall not be required to accept any comments with respect to Combined
Tax Returns that relate to a Pre-Distribution Period.

(c) Special Rules Relating to the Preparation of Tax Returns.

(i) General Rule. Except as provided in this Section 4(c)(i), any Combined Tax
Return related to a Pre-Distribution Period shall be prepared (A) in accordance
with past practices, accounting methods, elections or conventions (“Past
Practices”) with respect to such Tax Return, and (B) to the extent any items,
methods or positions are not covered by Past Practices, in accordance with
reasonable Tax accounting practices selected by RGHL.

(ii) Consistency with Intended Tax-Free Treatment. All Tax Returns that include
any member of the RGHL Group or any member of the RCPI Group shall be prepared
in a manner that is consistent with the Intended Tax-Free Treatment.

(iii) RCPI Separate Tax Returns. With respect to any RCPI Separate Tax Return
for which RCPI is responsible pursuant to this Agreement, RCPI and the other
members of the RCPI Group shall include such Tax Items in such RCPI Separate Tax
Return in a manner that is consistent with the inclusion of such Tax Items in
any related Tax Return for which RGHL is responsible to the extent such Tax
Items are allocated in accordance with this Agreement.

(iv) Election to File Combined Tax Returns. RGHL shall have the sole discretion
to cause any Combined Tax Return to be filed if the filing of such Tax Return is
elective under Applicable Law. Each member of the relevant Combined Group shall
execute and file all applicable consents, elections and other documents as may
be required, appropriate or otherwise requested by RGHL in connection with the
filing of such Combined Tax Returns.

 

9



--------------------------------------------------------------------------------

(d) Payment of Taxes. Each of RGHL, RGHI and RCPI shall pay (or cause to be
paid) to the proper Taxing Authority the Tax shown as due on any Tax Return
which a member of its respective Group is required to file under Applicable Law.
If any member of the RGHL Group or the RGHI Group is required to make a payment
to a Taxing Authority for Taxes allocated to RCPI under Section 3, RCPI shall
pay the amount of such Taxes to such member of the relevant Group in accordance
with Section 9 and Section 10. If any member of the RCPI Group is required to
make a payment to a Taxing Authority for Taxes allocated to RGHL or RGHI under
Section 3, RGHL or RGHI (as the case may be) shall pay the amount of such Taxes
to RCPI in accordance with Section 9 and Section 10.

Section 5. Apportionment of Earnings and Profits and Tax Attributes.

(a) Tax Attributes arising in a Pre-Distribution Period will be allocated to
(and the benefits and burdens of such Tax Attributes will inure to) the members
of the RGHL Group and the members of the RCPI Group in accordance with RGHI’s
(and, where applicable, RGHL’s) historical practice (including historical
methodologies for making corporate allocations), the Code, Treasury Regulations,
and any applicable state, local and foreign law, as determined by RGHL in its
sole discretion.

(b) RGHL shall in good faith advise RCPI as soon as reasonably practicable after
the close of the relevant Taxable period in which the First Distribution occurs
in writing of the portion, if any, of any earnings and profits, Tax Attributes,
tax basis, overall foreign loss or other consolidated, combined or unitary
attribute which RGHL determines shall be allocated or apportioned to the members
of the RCPI Group under Applicable Law. All members of the RCPI Group shall
prepare all Tax Returns in accordance with such written notice. In the event of
an adjustment to the earnings and profits, any Tax Attributes, tax basis,
overall foreign loss or other consolidated, combined or unitary attribute
determined by RGHL, RGHL shall promptly notify RCPI in writing of such
adjustment. For the avoidance of doubt, RGHL shall not be liable to any member
of the RCPI Group for any failure of any determination under this Section 5(b)
to be accurate under Applicable Law, provided such determination was made in
good faith.

(c) Except as otherwise provided herein, to the extent that the amount of any
earnings and profits, Tax Attributes, tax basis, overall foreign loss or other
consolidated, combined or unitary attribute allocated to members of the RGHL
Group or the RCPI Group pursuant to Section 5(b) is later reduced or increased
by a Taxing Authority or as a result of a Tax Proceeding, such reduction or
increase shall be allocated to the Company to which such earnings and profits,
Tax Attributes, tax basis, overall foreign loss or other consolidated, combined
or unitary attribute was allocated pursuant to this Section 5, as determined by
RGHL in good faith.

Section 6. Utilization of Tax Attributes.

(a) Amended Returns. Any amended Tax Return or claim for a refund with respect
to any member of the RCPI Group may be made (i) by RCPI if for a
Post-Distribution Period and (ii) by RGHL if for a Pre-Distribution Period.

 

10



--------------------------------------------------------------------------------

(b) RGHL Discretion. RGHL shall be entitled to determine in its sole discretion
whether to (x) file or to cause to be filed any claim for a refund or adjustment
of Taxes with respect to any Combined Tax Return in order to claim in any
Pre-Distribution Period any RCPI Carried Item, (y) make or cause to be made any
available elections to waive the right to claim in any Pre-Distribution Period,
with respect to any Combined Tax Return, any RCPI Carried Item, and (z) make or
cause to be made any affirmative election to claim in any Pre-Distribution
Period any RCPI Carried Item. Subject to Section 6(c), RCPI shall submit a
written request to RGHL in order to seek RGHL’s consent with respect to any of
the actions described in this Section 6(b).

(c) RCPI Carrybacks to Combined Tax Returns.

(i) Each member of the RCPI Group shall elect, to the extent permitted by
Applicable Law, to forgo the right to carry back any RCPI Carried Item from a
Post-Distribution Period to any Combined Tax Return in respect of a
Pre-Distribution Period, except to the extent that (i) a member of the RCPI
Group determines that it is required by Applicable Law to carry back an RCPI
Carried Item to a Tax Return in respect of a Pre-Distribution Period, in which
case it shall notify RGHL in writing of such determination at least 90 days
prior to filing the Tax Return on which such carryback will be reflected or
(ii) RGHL consents to such carryback. If RGHL disagrees with any determination
made by a member of the RCPI Group in respect of clause (i) of the preceding
sentence, the parties shall resolve their disagreement pursuant to the
procedures set forth in Section 16. RGHL shall consider in good faith any
request by RCPI to carry back an RCPI Carried Item; provided, that RGHL shall
have no obligation to consent to any carryback that would reasonably be expected
to result in a Tax refund to the RCPI Group that does not exceed $500,000. If
the RGHL Group (or any member thereof) receives (or realizes) a refund as a
result of such a carryback, the applicable member of the RGHL Group shall remit
the amount of such refund to RCPI in accordance with Section 7.

(d) Carryforwards to Separate Tax Returns. If a portion or all of any Tax
Attribute is allocated to a member of a Combined Group pursuant to Section 5,
and is carried forward or back to an RCPI Separate Tax Return, any Tax Benefits
arising from such carryforward shall be retained by the RCPI Group. If a portion
or all of any Tax Attribute is allocated to a member of a Combined Group
pursuant to Section 5, and is carried forward or back to an RGHL Separate Tax
Return, any Tax Benefits arising from such carryforward or carryback shall be
retained by the RGHL Group.

Section 7. Tax Benefits.

(a) RGHL Group Tax Benefits. The RGHL Group shall be entitled to any Tax
Benefits (including, in the case of any refund received, any interest thereon
actually received) received by any member of the RGHL Group or any member of the
RCPI Group, other than any Tax Benefits (or any amounts in respect of Tax
Benefits) to which RCPI is entitled pursuant to Section 7(b). RCPI shall not be
entitled to any Tax Benefits received by any member of the RGHL Group or the
RCPI Group, except as set forth in Section 7(b).

 

11



--------------------------------------------------------------------------------

(b) RCPI Tax Benefits. RCPI shall be entitled to any Tax Benefits (including, in
the case of any refund received, any interest thereon actually received)
received by any member of the RGHL Group or any member of the RCPI Group after
the Distribution Date with respect to any Tax allocated to a member of the RCPI
Group under this Agreement (including, for the avoidance of doubt, any amounts
allocated to RCPI pursuant to Section 3(b)).

(c) A Company receiving (or realizing) a Tax Benefit to which another Company is
entitled hereunder (a “Tax Benefit Recipient”) shall pay over the amount of such
Tax Benefit (including interest received from the relevant Taxing Authority, but
net of any Taxes imposed with respect to such Tax Benefit and any other
reasonable costs) within thirty (30) days of receipt thereof (or from the due
date for payment of any Tax reduced thereby); provided, however, that the other
Company, upon the request of such Tax Benefit Recipient, shall repay the amount
paid to the other Company (plus any penalties, interest or other charges imposed
by the relevant Taxing Authority) in the event that, as a result of a subsequent
Final Determination, a Tax Benefit that gave rise to such payment is
subsequently disallowed.

Section 8. Certain Representations and Covenants.

(a) Representations.

(i) RCPI represents to RGHI and RGHL that as of the Distribution Date, there is
no plan or intention for RCPI or any member of the RCPI Group:

(A) to liquidate, merge or otherwise terminate RCPI or to merge or consolidate
any member of the RCPI Group with any other Person subsequent to the
Distributions, except for any transaction that is solely among members of the
RCPI Group;

(B) to sell, transfer, convey or otherwise dispose of any material asset of any
member of the RCPI Group, except in the ordinary course of business;

(C) to take or fail to take any action in a manner that is inconsistent with the
written information and representations furnished by RCPI to Tax Counsel in
connection with the Tax Representation Letters or Tax Opinion;

(D) to repurchase stock of RCPI;

(E) to take or fail to take any action in a manner that management of RCPI
knows, or should know, is reasonably likely to contravene any agreement with a
Taxing Authority entered into prior to the Distribution Date to which any member
of the RCPI Group is a party; or

(F) to enter into any negotiations, agreements, or arrangements with respect to
transactions or events (including stock issuances, pursuant to the exercise of
options or otherwise, option grants, the adoption of, or authorization of shares
under, a stock option plan, capital contributions, or acquisitions, but not
including the Distributions) that could reasonably be expected to cause either
of the Distributions to be treated as part of a plan (within the meaning of
Section 355(e) of the Code) pursuant to which one or more Persons acquire
directly or indirectly RCPI stock representing a 50% or greater interest within
the meaning of Section 355(d)(4) of the Code.

 

12



--------------------------------------------------------------------------------

(b) Covenants.

(i) RCPI shall not, and shall not permit any other member of the RCPI Group to,
take or fail to take any action that constitutes an RCPI Disqualifying Action.

(ii) RCPI shall not, and shall not permit any other member of the RCPI Group to,
take or fail to take any action that is inconsistent with the information and
representations furnished by RCPI to Tax Counsel in connection with the Tax
Representation Letters or Tax Opinion;

(iii) RCPI shall not, and shall not permit any other member of the RCPI Group
to, take or fail to take any action that management of RCPI knows, or should
know, is reasonably likely to contravene any agreement with a Taxing Authority
entered into prior to the Distribution Date to which any member of the RCPI
Group or the RGHL Group is a party;

(iv) For the one-year period following the Distribution Date, RCPI shall not,
and shall not permit (I) any other member of the RCPI Group, (II) any officer or
director of a member of the RCPI Group, or (III) any person with the implicit or
explicit permission of RCPI or any person described in clauses (I) or (II), to
enter into any discussions or other communications with any underwriter or
investment bank relating to any secondary offering of shares of RCPI.

(v) During the two-year period following the Distribution Date:

(A) RCPI shall (I) continue, independently and with its separate employees, the
active conduct of the Consumer Business for purposes of Section 355(b)(2) of the
Code and (II) not engage in any transaction that would result in it ceasing to
be a company engaged in the Consumer Business for purposes of Section 355(b)(2)
of the Code, taking into account Section 355(b)(3) of the Code for purposes of
each of clauses (I) and (II);

(B) RCPI shall not repurchase stock of RCPI in a manner contrary to the
requirements of Section 4.05(1)(b) of IRS Revenue Procedure 96-30 (as in effect
prior to the amendment of such Revenue Procedure by IRS Revenue Procedure
2003-48) or inconsistent with any representations made by RCPI to Tax Counsel in
connection with the Tax Representation Letters;

(C) RCPI shall not, and shall not agree to, merge, consolidate, amalgamate or
otherwise participate in an acquisition transaction with any other Person (other
than a merger in which RCPI is the surviving entity and in connection with which
no Equity Interest is issued by any Person);

 

13



--------------------------------------------------------------------------------

(D) RCPI shall not, and shall not permit any other member of the RCPI Group to,
or to agree to, sell or otherwise issue to any Person any Equity Interests of
RCPI or of any other member of the RCPI Group (other than sales or issuances of
Equity Interests of a member of the RCPI Group (other than RCPI) to another
member of the RCPI Group); provided, however, that (I) RCPI may issue its common
stock in a public offering as described under Section 8(c)(i) below and
(II) RCPI may issue Equity Interests to the extent such issuances satisfy Safe
Harbor VIII (relating to acquisitions in connection with a person’s performance
of services) or Safe Harbor IX (relating to acquisitions by a retirement plan of
an employer) of Treasury Regulations Section 1.355-7(d) and (III) RCPI may issue
Equity Interests not otherwise described in clauses (I) or (II) hereof to the
extent such issuances do not exceed, in the aggregate, 1% of the RCPI stock then
outstanding;

(E) RCPI shall not, and shall not permit any other member of the RCPI Group to
(I) solicit any Person to make a tender offer for, or otherwise acquire or sell,
the Equity Interests of RCPI, (II) participate in or support any unsolicited
tender offer for, or other acquisition, issuance or disposition of, the Equity
Interests of RCPI, or (III) approve or otherwise permit any proposed business
combination or any acquisition of RCPI;

(F) RCPI shall not, and shall not permit any other member of the RCPI Group to,
amend its certificate of incorporation (or other organizational documents), or
take any other action, whether through a stockholder vote or otherwise,
affecting the voting rights of the Equity Interests of RCPI (including, without
limitation, through the conversion of one class of Equity Interests of RCPI into
another class of Equity Interests of RCPI).

(vi) RCPI shall not take or fail to take, or permit any other member of the RCPI
Group to take or fail to take, any action which prevents or could reasonably be
expected to result in Tax treatment that is inconsistent with the Intended
Tax-Free Treatment.

(c) RCPI Covenants Exceptions. Notwithstanding the provisions of Section 8(b),
RCPI and the other members of the RCPI Group may:

(i) effect an issuance of shares of RCPI common stock by RCPI in one or more
primary public offerings not to exceed, in the aggregate, 45% of the
then-outstanding stock of RCPI;

(ii) pay cash to acquire assets in arm’s length transactions, engage in
transactions that are disregarded for U.S. federal tax purposes, and make
mandatory or optional repayments or prepayments of indebtedness;

(iii) take any action required under the Transaction Documents; and

 

14



--------------------------------------------------------------------------------

(iv) in the case of any other action that would reasonably be expected to be
inconsistent with the covenants contained in Section 8(b), if either:

(A) RCPI notifies RGHL of its proposal to take such action and RCPI and RGHL
obtain a ruling from the IRS to the effect that such action will not affect the
Intended Tax-Free Treatment; provided, that RCPI agrees in writing to bear any
expenses associated with obtaining such a ruling and; provided, further, that
the RCPI Group shall not be relieved of any liability under Section 9(a) of this
Agreement by reason of seeking or having obtained such a ruling; or

(B) RCPI notifies RGHL of its proposal to take such action and obtains an
opinion of counsel (A) from a Tax advisor recognized as an expert in federal
income Tax matters and acceptable to RGHL in its sole discretion, (B) on which
RGHL may rely and (C) to the effect that such action “should” not affect the
Intended Tax-Free Treatment, unless RCPI obtains the prior written consent of
RGHL waiving the requirement that RCPI obtain such tax opinion, such waiver to
be provided in RGHL’s sole and absolute discretion; provided, that the RCPI
Group shall not be relieved of any liability under Section 9(a) of this
Agreement by reason of having obtained such an opinion or receiving such RGHL
consent.

Section 9. Indemnities.

(a) RCPI Indemnity to RGHL Group. RCPI will indemnify each member of the RGHL
Group against, and hold them harmless, without duplication, from:

(i) any Taxes allocated to the RCPI Group pursuant to Section 3;

(ii) any Taxes imposed on a member of the RGHL Group as a result of the deemed
income inclusion from a Section 482 Adjustment relating to the payment terms of
the Continuing Arrangements;

(iii) any Taxes (including Distribution Taxes) attributable to a breach, after
the Distribution Effective Time, by RCPI or any other member of the RCPI Group
of any representation or covenant contained in this Agreement;

(iv) any Taxes (including Distribution Taxes) attributable to an RCPI
Disqualifying Action (including Distribution Taxes) resulting from any action
for which the conditions set forth in Section 8(c)(iv) are satisfied; and

(v) all liabilities, costs, expenses (including, without limitation, reasonable
expenses of investigation and attorneys’ fees and expenses), losses, damages,
assessments, settlements or judgments arising out of or incident to the
imposition, assessment or assertion of any Tax liability or damage described in
(i), (ii), (iii), or (iv) including those incurred in the contest in good faith
in appropriate proceedings relating to the imposition, assessment or assertion
of any such Tax, liability or damage.

 

15



--------------------------------------------------------------------------------

(b) RGHL and RGHI Indemnities to RCPI Group.

(i) Except in the case of any liabilities described in Section 9(a) or
Section 9(b)(ii), RGHL will indemnify each member of the RCPI Group against, and
hold them harmless, without duplication, from:

(A) any Taxes allocated to the RGHL Group pursuant to Section 3; and

(B) all liabilities, costs, expenses (including, without limitation, reasonable
expenses of investigation and attorneys’ fees and expenses), losses, damages,
assessments, settlements or judgments arising out of or incident to the
imposition, assessment or assertion of any Tax liability or damage described in
(A), including those incurred in the contest in good faith in appropriate
proceedings relating to the imposition, assessment or assertion of any such Tax,
liability or damage;

(ii) Except in the case of any liabilities described in Section 9(a), RGHI will
indemnify each member of the RCPI Group against, and hold them harmless, without
duplication, from:

(A) any Taxes allocated to the RGHI Group pursuant to Section 3; and

(B) any Taxes imposed on a member of the RCPI Group as a result of the deemed
income inclusion from a Section 482 Adjustment relating to the payment terms of
the Continuing Arrangements;

(C) all liabilities, costs, expenses (including, without limitation, reasonable
expenses of investigation and attorneys’ fees and expenses), losses, damages,
assessments, settlements or judgments arising out of or incident to the
imposition, assessment or assertion of any Tax liability or damage described in
(A) or (B), including those incurred in the contest in good faith in appropriate
proceedings relating to the imposition, assessment or assertion of any such Tax,
liability or damage.

(c) Discharge of Indemnity. RCPI, RGHL, RGHI and the members of their respective
Groups shall discharge their obligations under Section 9(a) or Section 9(b)
hereof, respectively, by paying the relevant amount in accordance with
Section 10, within five Business Days of demand therefor or, to the extent such
amount is required to be paid to a Taxing Authority prior to the expiration of
such five Business Days, at least two Business Days prior to the date by which
the demanding party is required to pay the related Tax liability. Any such
demand shall include a statement showing the amount due under Section 9(a) or
Section 9(b), as the case may be. Notwithstanding the foregoing, if any member
of the RCPI Group or any member of the RGHL Group disputes in good faith the
fact or the amount of its obligation under Section 9(a) or Section 9(b), then no
payment of the amount in dispute shall be required until any such good faith
dispute is resolved in accordance with Section 16 hereof; provided, however,
that any amount not paid within five Business Days of demand therefor shall bear
interest as provided in Section 10.

 

16



--------------------------------------------------------------------------------

(d) Tax Benefits. If an indemnification obligation of any Indemnifying Party
under this Section 9 arises in respect of an adjustment that makes allowable to
an Indemnitee any Tax Benefit which would not, but for such adjustment, be
allowable, then any such indemnification obligation shall be an amount equal to
(i) the amount otherwise due but for this Section 9(d), minus (ii) the reduction
in actual cash Taxes payable by the Indemnitee in the taxable year such
indemnification obligation arises, determined on a “with and without” basis.

Section 10. Payments.

(a) Timing. All payments to be made under this Agreement (excluding, for the
avoidance of doubt, any payments to a Taxing Authority described herein) shall
be made in immediately available funds. Except as otherwise provided, all such
payments will be due five Business Days after the receipt of notice of such
payment or, where no notice is required, five Business Days after the fixing of
liability or the resolution of a dispute (the “Due Date”). Payments shall be
deemed made when received. Any payment that is not made on or before the Due
Date shall bear interest at the rate equal to the “prime” rate as published on
such Due Date in the Wall Street Journal, Eastern Edition, for the period from
and including the date immediately following the Due Date through and including
the date of payment.

(b) Payors and Payees. With respect to any payment required to be made under
this Agreement, (i) if such payment is required to be made by a member of the
RCPI Group, such payment shall be made to RGHI (or a member of the RGHI Group
designated, by written notice to RCPI, by RGHI) and (ii) if such payment is
required to be made by a member of the RGHL Group, RGHL shall have the right to
designate, by written notice to RCPI, which member of the RGHL Group will make
such payment.

(c) Treatment of Payments. To the extent permitted by Applicable Law,

(i) any payment made by RCPI or any member of the RCPI Group to RGHI or any
member of the RGHI Group pursuant to this Agreement (other than in respect of
Taxes allocated to RGHI in respect of a Post-Distribution Period) shall be
treated by the parties hereto for all Tax purposes as a distribution by RCPI to
RGHI, immediately prior to the First Distribution;

(ii) any payment made by RGHI or any member of the RGHI Group to RCPI or any
member of the RCPI Group pursuant to this Agreement (other than in respect of
Taxes allocated to RGHI in respect of a Post-Distribution Period) or the
Transaction Implementation Agreement shall be treated by the parties hereto for
all Tax purposes as a capital contribution from RGHI to RCPI, immediately prior
to the First Distribution;

(iii) any payment made by RGHL or any member of the RGHL Group (other than any
member of the RGHI Group) to RCPI or any member of the RCPI Group pursuant to
this Agreement (other than in respect of Taxes allocated to RGHL in respect of a
Post-Distribution Period) shall be treated by the parties hereto for all Tax
purposes as a contribution by RGHL to RCPI immediately prior to the Second
Distribution; and

 

17



--------------------------------------------------------------------------------

(iv) in the event that a Taxing Authority asserts that a party’s treatment of a
payment described in this Section 10(c) should be other than as required herein,
such party shall use its reasonable best efforts to contest such assertion in a
manner consistent with Section 13 of this Agreement.

(d) No Duplicative Payment. It is intended that the provisions of this Agreement
shall not result in a duplicative payment of any amount required to be paid
under the Transaction Implementation Agreement or any other Transaction
Document, and this Agreement shall be construed accordingly.

Section 11. Actions by the Group. RGHL or RCPI, as the case may be, shall cause
each member of the RGHL Group or the RCPI Group, respectively, to perform the
obligations required under this Agreement.

Section 12. Communication and Cooperation.

(a) Consult and Cooperate. RGHL and RCPI shall consult and cooperate (and shall
cause each other member of their respective Groups to consult and cooperate)
fully at such time and to the extent reasonably requested by the other party in
connection with all matters subject to this Agreement. Such cooperation shall
include, without limitation:

(i) the retention, and provision on reasonable request, of any and all
information including all books, records, documentation or other information
pertaining to Tax matters relating to the RCPI Group (or, in the case of any Tax
Return of the RGHL Group, the portion of such return that relates to Taxes for
which the RCPI Group may be liable pursuant to this Agreement), any necessary
explanations of information, and access to personnel, until one year after the
expiration of the applicable statute of limitation (giving effect to any
extension, waiver or mitigation thereof);

(ii) the execution of any document that may be necessary (including to give
effect to Section 13) or helpful in connection with any required Tax Return or
in connection with any audit, proceeding, suit or action; and

(iii) the use of the parties’ commercially reasonable efforts to obtain any
documentation from a Governmental Authority or a third party that may be
necessary or helpful in connection with the foregoing.

(b) Provide Information. Except as set forth in Section 13, RGHL and RCPI shall
keep each other reasonably informed with respect to any material development
relating to the matters subject to this Agreement.

 

18



--------------------------------------------------------------------------------

(c) Tax Attribute Matters. RGHL and RCPI shall promptly advise each other with
respect to any proposed Tax adjustments that are the subject of an audit or
investigation, or are the subject of any proceeding or litigation, and that may
affect any Tax liability or any Tax Attribute (including, but not limited to,
basis in an asset or the amount of earnings and profits) of any member of the
RCPI Group or any member of the RGHL Group, respectively.

(d) Confidentiality and Privileged Information. Any information or documents
provided under this Agreement shall be kept confidential by the party receiving
the information or documents, except as may otherwise be necessary in connection
with the filing of required Tax Returns or in connection with any audit,
proceeding, suit or action. Without limiting the foregoing (and notwithstanding
any other provision of this Agreement or any other agreement), (i) no member of
the RGHL Group or RCPI Group, respectively, shall be required to provide any
member of the RCPI Group or RGHL Group, respectively, or any other Person access
to or copies of any information or procedures other than information or
procedures that relate solely to RCPI, the business or assets of any member of
the RCPI Group, or matters for which RCPI or RGHL Group, respectively, has an
obligation to indemnify under this Agreement, and (ii) in no event shall any
member of the RGHL Group or the RCPI Group, respectively, be required to provide
any member of the RCPI Group or RGHL Group, respectively, or any other Person
access to or copies of any information if such action could reasonably be
expected to result in the waiver of any privilege. Notwithstanding the
foregoing, in the event that RGHL or RCPI, respectively, determines that the
provision of any information to any member of the RCPI Group or RGHL Group,
respectively, could be commercially detrimental or violate any law or agreement
to which RGHL or RCPI, respectively, is bound, RGHL or RCPI, respectively, shall
not be required to comply with the foregoing terms of this Section 12(d) except
to the extent that it is able, using commercially reasonable efforts, to do so
while avoiding such harm or consequence (and shall promptly provide notice to
RGHL or RCPI, to the extent such access to or copies of any information is
provided to a Person other than a member of the RGHL Group or RCPI Group (as
applicable)).

Section 13. Audits and Contest.

(a) Notice. Each of RGHL or RCPI shall promptly notify the other in writing upon
the receipt of any notice of Tax Proceeding from the relevant Taxing Authority
that may affect the liability of any member of the RCPI Group or the RGHL Group,
respectively, for Taxes under Applicable Law or this Agreement; provided, that a
party’s right to indemnification under this Agreement shall not be limited in
any way by a failure to so notify, except to the extent that the indemnifying
party is prejudiced by such failure

(b) Control. In the case of any Tax Proceeding with respect to a Tax Return
other than a Combined Tax Return, the Party having the liability for the Tax
pursuant to Section 3 hereof shall have the sole responsibility and right to
control the prosecution of such Tax Proceeding, including the exclusive right to
communicate with agents of the applicable Taxing Authority and to control,
resolve, settle, or agree to any deficiency, claim, or adjustment proposed,
asserted, or assessed in connection with or as a result of such Tax Proceeding.
Notwithstanding anything in this Agreement to the contrary but subject to
Section 13(d), RGHL shall have the right to control all matters relating to any
Tax Return, or any Tax Proceeding, with respect to any Tax matters of a Combined
Group or any member of a Combined Group (as such). RGHL shall have absolute

 

19



--------------------------------------------------------------------------------

discretion with respect to any decisions to be made, or the nature of any action
to be taken, with respect to any Tax matter described in the preceding sentence;
provided, however, that to the extent that any Tax Proceeding relating to such a
Tax matter is reasonably likely to give rise to an indemnity obligation of RCPI
under Section 9 hereof, (i) RGHL shall keep RCPI informed of all material
developments and events relating to any such Tax Proceeding described in this
proviso and (ii) at its own cost and expense, RCPI shall have the right to
participate in (but not to control) the defense of any such Tax Proceeding.

(c) RCPI Assumption of Control; Non-Distribution Taxes. If RGHL determines that
the resolution of any matter pursuant to a Tax Proceeding (other than a Tax
Proceeding relating to Distribution Taxes) is reasonably likely to have an
adverse effect on the RCPI Group with respect to any Post-Distribution Period,
RGHL, in its sole discretion, may permit RCPI to elect to assume control over
the disposition of such matter at RCPI’s sole cost and expense; provided,
however, that if RCPI so elects, it will (i) be responsible for the payment of
any liability arising from the disposition of such matter notwithstanding any
other provision of this Agreement to the contrary and (ii) indemnify each member
of the RGHL Group for any increase in a liability and any reduction of a Tax
asset of such member of the RGHL Group arising from such matter.

(d) RCPI Participation; Distribution Taxes. RGHL shall have the right to control
any Tax Proceeding relating to Distribution Taxes; provided, that RGHL shall
keep RCPI fully informed of all material developments and shall permit RCPI (at
its own cost and expense) a reasonable opportunity to participate in (but not to
control) the defense of the matter.

Section 14. Costs and Expenses. Except as expressly set forth in this Agreement,
each party shall bear its own costs and expenses incurred pursuant to this
Agreement. For purposes of this Agreement, costs and expenses shall include, but
not be limited to, reasonable attorneys’ fees, accountants’ fees and other
related professional fees and disbursements. For the avoidance of doubt, unless
otherwise specifically provided in the Transaction Documents, all liabilities,
costs and expenses incurred in connection with this Agreement by or on behalf of
RCPI or any member of the RCPI Group in any Pre-Distribution Period shall be the
responsibility of RGHI and shall be assumed in full by RGHI.

Section 15. Effectiveness; Termination and Survival. Except as expressly set
forth in this Agreement, as between RGHI and RCPI, this Agreement shall become
effective upon the consummation of the First Distribution, and as between RGHL
and RCPI, this Agreement shall become effective upon the consummation of the
Second Distribution. All rights and obligations arising hereunder shall survive
until they are fully effectuated or performed; provided that, notwithstanding
anything in this Agreement to the contrary, this Agreement shall remain in
effect and its provisions shall survive for one year after the full period of
all applicable statutes of limitation (giving effect to any extension, waiver or
mitigation thereof) and, with respect to any claim hereunder initiated prior to
the end of such period, until such claim has been satisfied or otherwise
resolved.

 

20



--------------------------------------------------------------------------------

Section 16. Dispute Resolution. In the event of any dispute relating to this
Agreement, the parties shall work together in good faith to resolve such dispute
within 30 days. In the event that such dispute is not resolved, upon written
notice by a party after such 30-day period, the matter shall be referred to a
U.S. Tax counsel or other Tax advisor of recognized national standing (the “Tax
Arbiter”) that will be jointly chosen by the disputing parties; provided,
however, that, if such parties do not agree on the selection of the Tax Arbiter
after five (5) days of good faith negotiation, the Tax Arbiter shall consist of
a panel of three U.S. Tax counsel or other Tax advisor of recognized national
standing with one member chosen by RGHL, one member chosen by RCPI, and a third
member chosen by mutual agreement of the other members within the following ten
(10)-day period. Each decision of a panel Tax Arbiter shall be made by majority
vote of the members. The Tax Arbiter may, in its discretion, obtain the services
of any third party necessary to assist it in resolving the dispute. The Tax
Arbiter shall furnish written notice to the parties to the dispute of its
resolution of the dispute as soon as practicable, but in any event no later than
ninety (90) days after acceptance of the matter for resolution. Any such
resolution by the Tax Arbiter shall be binding on the parties, and the parties
shall take, or cause to be taken, any action necessary to implement such
resolution. All fees and expenses of the Tax Arbiter shall be shared equally by
the parties to the dispute.

Section 17. Authorization, Etc. Each of the parties hereto hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such party, that this Agreement constitutes a
legal, valid and binding obligation of each such party, and that the execution,
delivery and performance of this Agreement by such party does not contravene or
conflict with any provision or law or of its charter or bylaws or any agreement,
instrument or order binding on such party.

Section 18. Change in Tax Law. Any reference to a provision of the Code,
Treasury Regulations or any other Applicable Law shall include a reference to
any applicable successor provision of the Code, Treasury Regulations or other
Applicable Law.

Section 19. Principles. This Agreement is intended to calculate and allocate
certain Tax liabilities of the members of the RCPI Group and the members of the
RGHL Group to RCPI and RGHL (and their respective Groups), and any situation or
circumstance concerning such calculation and allocation that is not specifically
contemplated by this Agreement shall be dealt with in a manner consistent with
the underlying principles of calculation and allocation in this Agreement.

Section 20. Governing Law. This Agreement, and any claim, suit, action or
proceeding in any way arising out of or relating to this Agreement, the
negotiation, execution or performance of this Agreement, or the transactions
contemplated hereby (whether in law or in equity, and whether in contract or in
tort or otherwise), shall be governed by and enforced pursuant to the laws of
the State of Delaware.

[SIGNATURE PAGE FOLLOWS]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first written above.

 

REYNOLDS GROUP HOLDINGS LIMITED

By:   /s/ Thomas Degnan Name: Thomas Degnan Title: Director

 

REYNOLDS GROUP HOLDINGS INC.

By:   /s/ Joseph Doyle Name: Joseph Doyle Title: Director

 

REYNOLDS CONSUMER PRODUCTS INC.

By:   /s/ Helen Golding Name: Helen Golding Title: Director

[SIGNATURE PAGE TO TAX MATTERS AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE A

  •  

Master Supply Agreement, dated November 1, 2019 between Reynolds Consumer
Products LLC, as Seller, and Pactiv LLC, as Buyer

 

  •  

Master Supply Agreement, dated November 1, 2019 between Pactiv LLC, as Seller,
and Reynolds Consumer Products LLC, as Buyer

 

  •  

Warehousing and Freight Services Agreement, dated November 1, 2019 between
Pactiv LLC and Reynolds Consumer Products LLC

 

  •  

Transition Services Agreement, dated November 1, 2019 between Pactiv LLC and
Reynolds Consumer Products LLC

 

  •  

Transition Services Agreement, dated February 4, 2020 between Reynolds Group
Holdings Inc. and Reynolds Consumer Products Inc.

 

  •  

Amended and Restated Lease Agreement (Lake Forest, IL), dated January 1, 2020
between Pactiv LLC and Reynolds Consumer Products LLC

 

  •  

Lease Agreement (Canandaigua, NY) dated January 1, 2020 between Pactiv LLC and
Reynolds Consumer Products LLC

 

  •  

Trademark License Agreement dated November 1, 2019 between Reynolds Consumer
Products LLC and Pactiv LLC

 

  •  

Assignment of Claims, dated November 13, 2019, between Reynolds Consumer
Products LLC and Reynolds Group Holdings Inc.

 

  •  

Reciprocal Easement and Facilities Agreements, respectively dated January 27,
2020 and January 1, 2020, between Reynolds Consumer Products LLC and Pactiv LLC



--------------------------------------------------------------------------------

SCHEDULE B

 

  •  

BPH V Limited Conversion. The conversion of Beverage Packaging Holdings V
Limited, a New Zealand limited company treated as a corporation for U.S. federal
income tax purposes, from a New Zealand limited company to a New Zealand
unlimited company treated as an entity disregarded as separate from its owner,
Beverage Packaging Holdings I Limited, a New Zealand limited company treated as
a corporation for U.S. federal income tax purposes (“BPH I Limited”), is a
transaction intended to qualify as a liquidation pursuant to Section 332.

 

  •  

BPH I Conversion. The conversion of BPH I Limited from a New Zealand limited
company to a New Zealand unlimited company treated as an entity disregarded as
separate from its owner, RGHL, for U.S. federal income tax purposes is a
transaction intended to qualify as a liquidation pursuant to Section 332.